ARNOLD, Judge.
Plaintiff contends that the Industrial Commission erred in holding that he is not entitled to interest on his award. We are not persuaded by plaintiffs argument.
As initially adopted in 1981, G.S. 97-86.2 read:
When, in a worker’s compensation case, a hearing or hearings have been held and an award made pursuant thereto, if there is an appeal from that award by the employer or carrier which results in the affirmance of that award or any part thereof which remains unpaid pending appeal, the insurance carrier or employer shall pay interest on the final award from the date the initial award was filed at the Industrial Commission until paid at the legal rate of interest provided in G.S. 24-1. If interest is paid it shall not be a part of, or in any way increase attorneys’ fees, but shall be paid in full to the claimant.
1981 N.C. Sess. Laws, ch. 242, s. 1.
Section 2 to Chapter 242 of the 1981 Session Laws made the above section effective upon ratification and applicable to awards made on or after that date. The Act was ratified on 23 April 1981.
The General Assembly amended G.S. 97-86.2 in 1985, rewriting the first sentence to provide as follows:
In any worker’s compensation case in which an order is issued either granting or denying an award to the employee and where there is an appeal resulting in an ultimate award to the employee, the insurance carrier or employer shall pay interest on the final award or unpaid portion thereof from the date of the original order, which granted or denied the award, until paid at the legal rate of interest provided in G.S. 24-1.
G.S. 97-86.2.
The Industrial Commission was correct in concluding that the initial award entered on 14 January 1980 by Deputy Commissioner Sellers is controlling in the application of G.S. 97-86.2. Cf. Hicks v. Brown Shoe Co., 64 N.C. App. 144, 306 S.E. 2d 543 (1983), disc. rev. denied, 311 N.C. 304, 317 S.E. 2d 680 (1984). The award *230was entered prior to the effective date of G.S. 97-86.2. Therefore, plaintiff is not entitled to interest on the award.
The Order of the Industrial Commission is
Affirmed.
Judges WELLS and ORR concur.